Exhibit 10.18

The South Financial Group

2006 – 2008 LONG TERM INCENTIVE PLAN

Restricted Stock Unit Award Agreement

This Agreement is made as of                      (the “Grant Date”), by and
between The South Financial Group (the “Company”) and [NAME] (the
“Participant”).

DISCLAIMER

THIS DOCUMENT IS NOT A CONTRACT OF EMPLOYMENT. THE EMPLOYMENT RELATIONSHIP
BETWEEN THE SOUTH FINANCIAL GROUP AND ITS EMPLOYEES WHO DO NOT HAVE A SPECIFIC
INDIVIDUAL EMPLOYMENT CONTRACT IS AT-WILL AND VOLUNTARY. THIS MEANS THAT EITHER
THE SOUTH FINANCIAL GROUP OR AN EMPLOYEE CAN TERMINATE THE EMPLOYMENT
RELATIONSHIP AT ANY TIME WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE. THE
EMPLOYMENT AT-WILL STATUS OF SUCH EMPLOYEES CANNOT BE ALTERED BY THIS DOCUMENT
OR ANY OTHER STATEMENT OR REPRESENTATION, BUT CAN ONLY BE CHANGED BY A WRITTEN
CONTRACT, WHICH MUST BE SIGNED BY THE APPROPRIATE MEMBER OF THE EXECUTIVE
COMMITTEE.

ALL EMPLOYEES WHICH HAVE ENTERED INTO OR MAY LATER ENTER INTO SUCH A WRITTEN
CONTRACT ARE FURTHER ADVISED THAT THIS DOCUMENT DOES NOT AND CANNOT IN ANY WAY
ALTER, MODIFY, OR AMEND SUCH A CONTRACT.

ALL EMPLOYEES ARE FURTHER ADVISED THAT THE EMPLOYMENT RELATIONSHIP BETWEEN THE
SOUTH FINANCIAL GROUP AND ITS EMPLOYEES CANNOT BE AND IS NOT INTENDED TO BE
MODIFIED IN ANY WAY BY ANY EMPLOYEE’S OWNERSHIP, VESTING, OR OTHER INTEREST OF
ANY KIND IN ANY BENEFIT OR ASSET THAT MAY BE PROVIDED OR AWARDED UNDER THIS
PLAN.

SOME PROVISIONS OF THIS PLAN MAY BE CONDITIONED UPON CONTINUED EMPLOYMENT WITH
THE SOUTH FINANCIAL GROUP OR MAY OTHERWISE BE RELATED TO THE DURATION OF
EMPLOYMENT WITH THE SOUTH FINANCIAL GROUP. NO RELATIONSHIP BETWEEN THE
PROVISIONS OF THIS PLAN AND A PARTICIPANT’S STATUS AS AN EMPLOYEE WITH THE SOUTH
FINANCIAL GROUP SHALL CONSTITUTE AN ALTERATION OF ANY KIND TO THE EMPLOYMENT
RELATIONSHIP BETWEEN THE SOUTH FINANCIAL GROUP AND ANY EMPLOYEE.

WHEREAS, the Compensation Committee of the Board of Directors (Committee) has,
pursuant to the Plan, made an Award to the Participant and authorized and
directed the execution and delivery of this Agreement;

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Company and the Participant
hereby agree as follows:

 

1. Award. The Participant is hereby granted an Award of              Restricted
Stock Units (hereinafter sometimes “Units”). Of this award, one-third or
             Units which will be subject to Employment Conditions and two-thirds
or              Units will be subject to Performance Conditions with respect to
the Performance Period January 1, 2006 through December 31, 2008. If maximum or
stretch levels of performance are achieved, than the number of Units that can be
earned can increase by 50%. For your award, the              Units subject to
Performance Conditions can increase to              Units at stretch
performance. The Performance Measures, Performance Goals, Performance Formula
and Employment Conditions applicable to this Award are set forth in the Award
Schedule attached hereto and made a part hereof.

 

1



--------------------------------------------------------------------------------

2. Payment.

 

  (i) As soon as practicable after the close of the Performance Period, the
Committee shall determine whether, and to what extent, the Performance Goals for
the Performance Period have been achieved. If the Performance Goals have been
achieved, the Committee will determine the number of Units that have vested
based upon the Performance Formula set forth in the Award Schedule. Units that
have not met the Performance Conditions will be forfeited.

 

  (ii) Units subject to the Employment Conditions will vest according to the
Award Schedule.

 

  (iii) As soon as practical after the Units have vested, the Company shall
deliver to the Participant one share of Stock for each Restricted Stock Unit so
earned.

 

3. Termination. No payment shall be made with respect to this Award and all of
the Units granted hereunder will be forfeited if the Participant is not an
Employee as of the date of vesting.

 

4. Change of Control. Anything in this Agreement to the contrary
notwithstanding, in the event of a Change of Control as defined by the Plan
document, all Units subject to Employment Conditions will vest as of the date of
the Change in Control. All Units subject to Performance Conditions will vest at
the 100% level as of the date of the Change in Control.

 

5. Overlap with 2004 to 2006 LTIP Plan. 50% of any award earned in 2006 under
the 2004 to 2006 LTIP plan will reduce the number of Units that vest based on
the Employment Condition beginning with shares that vest in early 2007.

 

6. Taxes. The Company shall withhold all applicable taxes required by law from
all amounts paid in satisfaction of the Award. A Participant may satisfy the tax
obligation with respect to the Award (i) by paying the amount of any such taxes
in cash or check (subject to collection), (ii) by the delivery (or attestation
of ownership) of shares of Stock, or (iii) with the approval of the Committee,
by having shares of Stock deducted from the payment. The amount of the
withholding and, if applicable, the number of shares of Stock to be deducted
shall be determined by the Committee as of when the withholding is required to
be made, provided that the number of shares of Stock so withheld shall not
exceed the minimum required amount of such withholding.

 

7. Non-Assignability. Stock Equivalent Units are not assignable or transferable
other than by will or by the laws of descent and distribution.

 

8. Rights as a Stockholder. Subject to the terms and provisions of applicable
law and of this Agreement, the Participant shall have all rights of a
stockholder of the Company with respect to the Units, including the right to
vote the Units and receive all dividends or other distributions paid or made
with respect thereto.

 

9. Distributions with Respect to Stock.

 

  (i) While the Performance Conditions are in force, any cash dividends paid
with respect to the Company’s common stock will be payable to Restricted Stock
Unit holders subject to the terms below. The cash dividends shall be held
un-invested by the Company and subject to the same terms and conditions as the
Units while the performance conditions are still in force. Cash dividends
related to Units that have satisfied the performance conditions will be paid to
the participant as soon as practical after the performance conditions have been
satisfied. Cash dividends related to Units that were forfeited will also be
forfeited.

 

  (ii) While the Employment Conditions are in force, cash dividends will be paid
on the same basis and timing as common stock holders.

 

  (iii) Restricted Stock Unit participants will receive any stock dividends on
the same basis as common stock holders, except their dividends will be in the
form of additional Units. Any Units received by a recipient as a stock dividend,
or as a result of stock splits, recapitalizations, combinations, exchanges of
shares, reorganizations, mergers, consolidations or otherwise, directly or
indirectly, the Restricted Stock Unit shall have the same status and be subject
to this Agreement.

 

2



--------------------------------------------------------------------------------

10. No Right to Continued Service. Nothing herein shall obligate the Company or
any Subsidiary or Affiliate of the Company to continue the Participant’s
employment or other service for any particular period or on any particular basis
of compensation.

 

11. Burden and Benefit. The terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Participant and his or her
executors or administrators, heirs, and personal and legal representatives.

 

12. Execution. This Award is not enforceable until this Agreement has been
signed by the Participant and the Company. By executing this Agreement, the
Participant shall be deemed to have accepted and consented to any action taken
under the Plan by the Committee, the Board of Directors or their delegates.

 

13. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of South Carolina, without regard to the conflict of
laws principles thereof.

 

14. Modifications. No change or modification of this Agreement shall be valid
unless it is in writing and signed by the parties hereto.

 

15. Entire Agreement. This Agreement, together with the Plan, sets forth all of
the promises, agreements, conditions, understandings, warranties and
representations between the parties hereto with respect to the Units granted
hereunder, and there are no promises, agreements, conditions, understandings,
warranties or representations, oral or written, express or implied, between them
with respect to the Units other than as set forth herein or therein. The terms
and conditions of the Plan are incorporated by reference herein, and to the
extent that any conflict may exist between any term or provision of this
Agreement and any term or provision of the Plan, the term or provision of the
Plan shall control.

 

16. Construction. The use of any gender herein shall be deemed to include the
other gender and the use of the singular herein shall be deemed to include the
plural and vice versa, wherever appropriate.

 

17. Notices. Any and all notices required herein shall be addressed: (i) if to
the Company, to the principal executive office of the Company; and (ii) if to
the Participant, to his or her address as reflected in the records of the
Company.

 

18. Invalid or Unenforceable Provisions. The invalidity or unenforceability of
any particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if the invalid
or unenforceable provisions were omitted.

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the day and year first above written.

 

The South Financial Group By:        Executive Vice President

 

       [NAME]

 

3



--------------------------------------------------------------------------------

AWARD SCHEDULE FOR 2006 – 2008 RESTRICTED STOCK UNITS

(BASED ON EMPLOYMENT CONDITIONS)

 

Grant Year

   % of Restricted
Stock Units     Number of Restricted
Stock Units - Target

2006

   100 %  

EMPLOYMENT CONDITIONS

 

Cumulative Percent of Award

   Restrictions Lapse as of

33.30%

   January 31, 2007

33.30%

   January 31, 2008

33.40%

   January 31, 2009

AWARD SCHEDULE FOR 2006 – 2008 RESTRICTED STOCK UNITS

(BASED ON PERFORMANCE)

 

Performance Period

   % of Restricted
Stock Units     Number of Restricted
Stock Units - Target    Number of Restricted
Stock Units - Stretch

2006 to 2008

   100 %     

Performance Rating

For each performance period, the Board will evaluate the performance of The
South Financial Group versus two established performance measures and the
approved threshold, target and stretch performance levels. The percentage
performance of each measure will be determined independently. Once the
percentage performance has been determined, an overall percentage performance
will be calculated by adding together each performance measure’s weight times
the percentage performance for that measure. The percentage of Units that have
met the performance conditions is equal to the overall percentage performance
times the number of Units awarded.

The percentage performance for each measure will be determined in the following
manner:

 

  1. If performance is below the threshold, then that measures percentage
performance is 0%.

 

  2. If performance is below the target but exceeds the threshold, then that
measures percentage performance is calculated based on straight-line
interpolation and will be between 50% and 100%.

 

  3. If performance is exactly equal to the target, then that measures
percentage performance is 100%.

 

  4. If performance is in between the target and the stretch, then that measures
percentage performance is calculated based on straight-line interpolation and
will be between 100% and 150%.

 

  5. If performance is equal to or exceeds the stretch, then the percentage
performance is 150%.

 

4